Title: From James Madison to Thomas Jefferson, 17 July 1783
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. July 17th. 1783.
Your two favors of the 1 & 17 of June, with the debates of Congress and the letter for Miss Floyd and the Cyphers inclosed in the former, and your amendments to the Constitution inclosed in the latter, have been duly recd. The latter came by yesterday’s mail. I feel too sensibly the value of these communications to omit my particular acknowledgments for them.
The usual reserve of our Ministers has kept us in entire suspence since my last with regard to the definitive Treaty and every thing else in Europe. The only incident produced in this interval has been that which removed Congress from this City to Princeton. I have selected the Newspaper which contains the Report of a Committee on that subject, from which you will collect the material information. Soon after the removal of Congs. the Mutineers surrendered their arms and impeached some of their officers, the two principal of whom have escaped to sea. Genl. Howe with a detachment of Eastern troops is here and is instituting an enquiry into the whole plot, the object & scheme of which are as yet both involved in darkness. The Citizens of this place seem to disavow the alledged indisposition to exert force agst. insults offered to Congress, and are uniting in an address rehearsing the proofs which they [have] given of attachment to the fœderal authority, professing a continuance of that attachment, and declaring the utmost readiness on every occasion, to support the dignity and privileges of Congs. if they sd. deem this place the fittest for transacting the public business until their permanent residence shall be fixed. What effect this address backed by the scanty accomodations of Princeton will have on Congress is uncertain. The prevailing disposition seemed to be that a return to their former residence as soon as the way sd. be decently opened would be prudent in order to prevent any inferences abroad of disaffection in the mass of so important a State to the revolution or the fœderal governmt. Others suppose that a freer choice among the Seats offered to Congress could be made here than in a place where the necessity of a speedy removal wd. give an undue advantage to the seat happening to be in greatest readiness to receive them. The Advocates for Anapolis appear to be sensible of the force of this consideration, and probably will if they can, detain Congs. in Princeton until a final choice be made. N. Jersey will probably be tempted to concur in the plan by the advantage expected from actual possession. other Members are extremely averse to a return to Philada. for various reasons.
I have been here during the week past engaged partly in some writing which, my papers being all here cd. not be so well done elsewhere, partly in some preparations for leaving Congress. The time of my setting out depends on some circumstances which in point of time are contingent. Mr. Lee arrived here two days ago and proceeds to day to Princeton. Mr. Mercer is gone to the Sea-board in N. Jersey for his health. I shall probably return to Princeton next week, or sooner if I sd. have notice of any subject of consequence being taken up by Congress. Subjects of consequence, particularly a ratification of the Treaty with Sweeden have been long waiting on their table for 9. states.
I am Dr. Sir Yr. sincere friend
J Madison Jr.
 